Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 19, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156136(13)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 156136
  v                                                                COA: 337347
                                                                   Wayne CC: 11-009271-FC
  JERMAR WYNEAL GIBSON,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to exceed the
  page limitation of the application for leave to appeal is GRANTED. The application
  submitted on July 14, 2017, is accepted for filing




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 19, 2017
                                                                              Clerk